FILE COPY




                            IN THE SUPREME COURT OF TEXAS
                                      -- -- -- --


NO. 14-0203

 JAY S. COOPER
 v.                                                §
 HAMILTON COUNTY, HAMILTON                         §
                                                                                  Hamilton County,
 INDEPENDENT SCHOOL                                §
 DISTRICT, CITY OF HAMILTON,                       §
                                                                                       10th District.
 HAMILTON HOSPITAL DISTRICT                        §
 AND HAMILTON COUNTY                               §
 APPRAISAL DISTRICT




                                                                                        May 23, 2014

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.




                                       

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        The Court, noting that petitioner has filed an affidavit attesting to the inability to pay costs
 herein expended, hereby waives payment of costs.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 10th day of July, 2014.


                                                       Blake A. Hawthorne, Clerk

                                                       By Kathy Sandoval, Deputy Clerk